DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 20-36 in the reply filed on 05/06/2021 is acknowledged.

Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing a generator; there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.


Status of Claims
Claims 20-36 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 20-36 is/are objected to because of the following informalities:  

Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP R-1.75. Claim 20 set forth a plurality of elements not separated by a line indentation (see second paragraph of claim 20). Applicant should separate claimed elements by line indentations.

Claim 23 calls for the limitation “The regenerator of claim 20, wherein the working gas flows through the regenerator in a flow direction, further comprising: a second cell disposed behind the first cell in the flow direction”. It is not very clear what “further comprising” is referring to.

Claim 23 will be interpreted as follow:

“The regenerator of claim 20, wherein the working gas flows through the regenerator in a flow direction, the regenerator further comprising: a second cell disposed behind the first cell in the flow direction”. It is not very clear what “further comprising”.

Appropriate correction is required.

Claim(s) 21-36 is/are objected to for their dependency on an objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 29, 30, and 36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 29 recites “wherein the pressure- equalizing opening forms as a result of a leak in the cell wall that occurs as the first cell is being manufactured”. This recitation appears to require the step of manufacturing the first cell; within an apparatus claim. According to MPEP 2173.05(p), this should be rejected under 35 USC 112, as being indefinite. It is unclear whether infringement occurs when one creates the apparatus or when one actually uses the apparatus (see MPEP 2173.05(p), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

A similar problem is found in claims 30 and 36 with the recitation “during each working cycle of the regenerator/cryo-cooler”. This recitation appears to require the step of operating the regenerator; within an apparatus claim. According to MPEP 2173.05(p), this should be rejected under 35 USC 112, as being indefinite.

Further, claim 30 calls for the limitation “wherein the pressure-equalizing opening has a diameter that permits the pressure of the helium contained in the first cell to change by a maximum of 20% during any working cycle of the regenerator”; which limitation is indefinite as the limitation attempts to define the subject-matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result. Note: manner by which the diameter of the pressure-equalizing opening permits the pressure of the helium contained in the first cell to change by a maximum of 20% is not specified. One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim.

A similar problem is found in claim 36 with the recitation “wherein the pressure-equalizing opening has a diameter that permits the pressure of the helium contained in the first cell to change by a maximum of 20% during any working cycle of the cryo-cooler”. Claim 36 should also be addressed accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-22, 28, 32, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara (JP 07318181 A).

Regarding claim 20:
Kurihara discloses a regenerator #29 of a cryo-cooler (Fig. 1-2, [0004] & [0038]) that uses helium as a working gas ([0042]. Note: the limitation “a cryo-cooler that uses helium as a working gas” is an intended use limitation that does not further limit the structure of the claimed invention. Clearly, the invention is directed to a regenerator for a cryo-cooler. The specifics of the cryo-cooler are not part of the claimed regenerator. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)), comprising: 
a first cell #53 with a cell wall #41, a first cavity (cavity of first cell #53) and a second cavity (cavity of cell #55), wherein the cell wall #44 has an exterior side and an inner side (inherently present), wherein the cell wall is heat conductive (by definition, all materials have some level of heat conduction. Also see [0044]: ring #41 is thermally conductive), wherein the first cavity and the second cavity are connected to each other (thermally, and structurally via at least spacers #44), wherein the exterior side of the cell wall #41 forms a flow channel #S (Fig. 2) through which the working gas flows ([0019]), wherein the first cell has a pressure-equalizing opening #41a between the inner side and the exterior side of the cell wall (see Fig. 2), and wherein the first cavity and the second cavity contain helium that is used to store heat (see at least [0055]).

Regarding claim 21:
Kurihara further discloses wherein the flow channel “S” passes through the first cell #53 (see at least Fig. 2).

Regarding claim 22:
Kurihara further discloses wherein the first cell is shaped as a disk (see Fig. 2 and at least [0041]).

Regarding claim 28:
Kurihara further discloses wherein the cell wall has a thickness (thickness of #41 in the vertical direction), and wherein the pressure-equalizing opening #41a is shaped as a capillary whose diameter is less than the thickness of the cell wall (see Fig. 2: opening #41a is formed on #41, along the vertical direction thereof. Thus, it has a diameter less than that of the #41).

Regarding claim 32:
Kurihara further discloses wherein each of the first cavity and the second cavity is shaped as a tube (see at least Fig. 2), and wherein the flow channel passes between the first cavity and the second cavity (see at least Fig. 2).

Regarding claim 35:
Kurihara further discloses wherein the cryo-cooler is a Gifford-McMahon cooler ([0025]. Note: this limitation is considered functional language. The claimed invention is directed towards a regenerator, not a cryo-cooler).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 07318181 A).


Regarding claims 23-25:
Kurihara further discloses wherein the working gas flows through the regenerator in a flow direction ([0050]).

Kurihara does not disclose a second cell disposed behind the first cell in the flow direction; wherein the first cell is separated from the second cell by a portion of the flow channel that passes between the first cell and the second cell (as per claim 24); an alignment element that connects the second cell to the first cell such that the flow channel of the first cell is properly aligned with the second cell (as per claim 25).

Nonetheless, Kurihara already disclose a cell #55 disposed prior to the first cell in the flow direction; wherein the first cell #53 is separated from the cell #55 by a portion of the flow channel that passes between the first cell and the second cell (Fig. 2, [0043]); an alignment element #44 that connects the cell #55 to the first cell #53 such that the flow channel of the first cell is properly aligned with the cell.

In other words, Kurihara discloses that it is known to provide multiples cells one behind the others in the working gas flow direction, wherein the cells are separated by alignment elements.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Kurihara with a second cell disposed behind the first cell in the flow direction; wherein the first cell is separated from the second cell by a portion of the flow channel that passes between the first cell and the second cell; and an alignment element that connects the second cell to the first cell such that the flow channel of the first cell is properly aligned with the second cell, by duplication of parts, by providing an additional cell above cell #53; as per MPEP 2144.04 - In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

One of ordinary skills would have recognized that doing so would have increased the capacity of regenerator; thereby, making the regenerator more effective for higher scale applications.

Regarding claims 26-27:
Kurihara as modified discloses al the limitations, except for wherein the alignment element is an alignment pin on the second cell that fits/permeates into an alignment recess/opening on the first cell.

Nonetheless, Kurihara as modified clearly discloses wherein the alignment element is an alignment pin in contacts the first and second cells.

It has held that the particular shape of a structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Kurihara as modified with the alignment element engaging a recess in the adjacent cell, by changing the shape of the cell to facilitate accommodation of the alignment element.

One of ordinary skills would have recognized that doing so would have provided a more stable system, at least by virtue of the alignment element contacting a larger surface area in the adjacent cell. Another benefit include precluding the cells from undesirably moving laterally after assembly.

Regarding claim 31:
Kurihara discloses wherein each of the first cavity and the second cavity is shaped as a tube (see Fig. 2). 
Kurihara does not disclose wherein the tube has a cross section whose shape is taken from the group consisting of a triangle, a rectangle and a pentagon.

However, it has held that the particular shape of a structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Also, tube having cross section as a triangle, a rectangle and a pentagon are well-known in the art.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Kurihara with the tube having a cross section whose shape is taken from the group consisting of a triangle, a rectangle and a pentagon.

One of ordinary skills would have recognized that doing so would have provided a larger heat transfer surface (since polygonal heat exchanger tubes offer greater heat transfer surface than cylindrical heat exchanger tubes for the same flow area); thereby, making the system more efficient.

Allowable Subject Matter
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not anticipate nor render obvious the combination set forth in claims 33, and specifically does not disclose wherein the first cell includes a first half cell and a second half cell, wherein the first cavity is disposed in the first half cell and the second cavity is disposed in the second half cell, and wherein each of the first cavity and the second cavity has a triangular cross section. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Wagner to incorporate the aforementioned limitations; especially since it would require a substantial reconstruction and redesign of the elements shown in Kurihara. As per MPEP § 2143.01, a finding of obviousness would be precluded.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763